                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


DIMITRI PATTERSON,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-950-Orl-41GJK

ORLANDO-ORANGE COUNTY,
MIAMI-DADE COUNTY, HILTON
WORLDWIDE HOLDINGS, INC.,
CORNITA RILEY, JEANETTE
BIGNEY, ALFREDO ZAMORA and
OSCAR RODRIGUEZ-FONTS,

                      Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant Alfredo Zamora’s Motion to Dismiss

Complaint with Prejudice (Doc. 92). United States Magistrate Judge Gregory J. Kelly issued a

Report and Recommendation (Doc. 119), recommending that the Motion be granted and the case

be dismissed with prejudice as to Zamora.

       Plaintiff filed an untimely Objection, asserting, without explanation, that the Report and

Recommendation is contrary to law. (Obj., Doc. 122, at 1). After a de novo review, the Court

agrees with the analysis set forth in the Report and Recommendation. Accordingly, it is

ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 119) is ADOPTED and CONFIRMED

              and made a part of this Order.

          2. Defendant Alfredo Zamora’s Motion to Dismiss Complaint with Prejudice (Doc.

              92) is GRANTED.




                                            Page 1 of 2
           3. The Amended Complaint (Doc. 83) is DISMISSED with prejudice as to

              Defendant Alfredo Zamora.

       DONE and ORDERED in Orlando, Florida on April 9, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                          Page 2 of 2
